                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     EDWARD LINDSEY,                                 Case No. 18-cv-05786-SI
                                   8                    Petitioner,
                                                                                         JUDGMENT
                                   9             v.

                                  10     WILLIAM MUNIZ,
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          This action is dismissed without prejudice to petitioner filing a new petition for writ of

                                  14   habeas corpus if he ever obtains permission to do so from the United States Court of Appeals for

                                  15   the Ninth Circuit.

                                  16

                                  17          IT IS SO ORDERED AND ADJUDGED.

                                  18   Dated: October 26, 2018

                                  19                                                 ______________________________________
                                                                                     SUSAN ILLSTON
                                  20                                                 United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
